Citation Nr: 1110565	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-00 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault, social phobia, major depressive disorder, panic disorder with agoraphobia, recurring cocaine and alcohol dependence, and anxiety, conversion reaction.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the RO.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for further development of the record in April 2009.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Of preliminary importance, the Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD based on personal assault as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an innocently acquired psychiatric disorder, to include social phobia, major depressive disorder, panic disorder with agoraphobia, recurring cocaine and alcohol dependence, and anxiety, conversion reaction.  


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA examination.  

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to an innocently acquired psychiatric disorder since service.  

3.  The currently demonstrated acquired psychiatric disorders, to include social phobia, major depressive disorder, panic disorder with agoraphobia, recurring cocaine and alcohol dependence, and anxiety, conversion reaction, are not shown to be due to an injury or other event of the Veteran's active service.  


CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric disorder, to include PTSD based on personal assault, social phobia, major depressive disorder, panic disorder with agoraphobia, recurring cocaine and alcohol dependence, and anxiety, conversion reaction, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2004, April 2005, June 2005, September 2005, and January 2007.  In the January 2007 letter, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Board notes that the Veteran has alleged he suffers from PTSD based on personal assault.  Significantly, there are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The Board notes that the Veteran has received the required notice as part of the July 2009 notice letter.  

Moreover, the claim was last readjudicated in February 2010.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations to address the nature and etiology of his claimed psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, the Board must consider the weight of the lay statement, particularly if such statement is a mere conclusory generalized lay statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the disorder. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 38 38 C.F.R. § 3.304(f)(1) (2010); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Under the legal authority in effect at the time of the Veteran's claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

Further, if, as in this case, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Of preliminary importance, as noted in the Introduction, the Board again emphasizes that a remand was issued in April 2009 with the primary purpose of arranging for the Veteran to undergo a comprehensive VA examination to ascertain an opinion as to the nature and likely etiology of the claimed psychiatric pathology, and to supply a nexus opinion as to whether any current psychiatric disability is linked to any incident or event of the Veteran's active service.  An examination was scheduled in July 2010; however, the Veteran failed to report for the examination.  

The Veteran is required to report for scheduled medical examinations.  38 C.F.R. § 3.326(a) (2010).  If a claimant fails to report for a scheduled examination, VA regulations provide that the claim will be decided based upon the available evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); 38 C.F.R. § 3.655 (2010).  

The Court has stated that a claimant has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski, 19 Vet. App. at 178.  

In Kowalski, the Court stated its case law on a claimant's cooperation is clear: "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood, supra).  

Because this is an appeal from the Veteran's original compensation claim, under the provisions of 38 C.F.R. § 3.655(b), the Board will consider this claim based on the evidence of record.  Kowalski, 19 Vet. App. at 178.  

As the Veteran has failed to report to the scheduled examination without providing good cause, and as he otherwise has been provided the opportunity to meaningfully participate in the adjudication of his claim, there is no error or issue that precludes the Board from addressing the merits of this appeal.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against finding that the Veteran's psychiatric disorder is related to service or that any such psychiatric disability was manifested within one year of the Veteran's separation from service.  See 38 C.F.R. §§3.304, 3.307 (2010).  

The Veteran contends that he developed a psychiatric disorder due to events that occurred during his service.  Specifically, he asserts that he was beaten, sexually assaulted, and robbed while in service.  

Notably, a PTSD questionnaire, dated in August 2009, reflects the Veteran claim that he was attacked on multiple occasions while stationed with the 27th Transportation Squadron at the Cannon Air Force Base in Clovis, New Mexico, from April 1971 to April 1975.  

The Veteran indicated that he was granted leave after one assault, and that an order to Thailand was cancelled and he was sent back to the base at some point.  He stated that he was never charged with any crime, but that the abuse he endured got worse, which resulted in traumatic stress that he was unable to overcome.  

The Board notes that the Veteran has not asserted, nor does the record establish, that he had any combat service.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  

Thus, his bare assertion of an in-service stressor is not sufficient to establish that it occurred; rather, his stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 142.  

Moreover, there is no evidence in the Veteran's service records that he ever reported the alleged sexual assault to any of his commanding officers, fellow soldiers, clergymen or any other service personnel during service.  

In this regard, in an attempt to develop the claim further, the RO made request to the Air Force Office of Special Investigations (AFOSI) for confirmation of the reported assaults.  In a memorandum, dated in September 2009, the AFOSI indicated that no record of AFOSI ever having conducted a criminal investigation involving the Veteran was found.  

A December 2009 VA Memorandum regarding a formal finding on the unavailability of investigative records from the AFOSI pertaining to the Veteran was issued.  Here, the RO indicated that multiple attempts to obtain investigative records from the AFOSI were made to no avail.  

A second VA Memorandum dated in December 2009 was issued regarding a formal finding on the unavailability of treatment records from the Cannon Air Force Base Hospital (CAFBH) in Clovis, New Mexico, from April 1, 1971 through March 31, 1974.  Here, the RO indicated that multiple attempts to obtain treatment records from the CAFBH were made to no avail.  

There is also no evidence that he was ever diagnosed with or treated for PTSD during service.  

Additionally, although an October 2005 VA treatment record reveals that the Veteran tested positive on a PTSD screen based on his affirmative responses to three questions regarding whether or not he experienced avoidance, exaggerated startle response, and detachment, the Board notes that the first requirement for service connection for PTSD, a medical diagnosis of the disorder, is not of record.  

As noted, a diagnosis of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the DSM-IV. In this case, apart from the October 2005 VA treatment record reflecting a positive PTSD screen result, there is no medical evidence of a finding of PTSD.  

Hence, the Board finds that the preponderance of the evidence is against finding that the Veteran currently has a diagnosis of PTSD.  Furthermore, the Board finds that the Veteran has failed to provide credible, corroborative evidence required under 38 C.F.R. § 3.304(f)(3) (2010), to establish that a personal assault occurred in service.  As such, the Board will proceed in adjudicating the Veteran's claim for a psychiatric disorder, other than PTSD from the list of claimed conditions.  

With respect to the remaining diagnosed psychiatric disorders, the Board notes that an April 1971 enlistment report of medical examination and report of medical history were negative for findings of a psychiatric disorder.  

However, a service treatment record, dated in August 1972, reflects that the Veteran had complaints of trouble sleeping at night and walking around in a daze during the day.  He requested to see a psychiatrist, and was diagnosed with anxiety.  

Notably, a January 1974 report of medical history, provided in conjunction with the Veteran's separation from service, indicated that he "checked-the-box" for "depression or excessive worry."  A report of medical examination provided on the same date, reflected findings of depression due to personal problems.  

The service personnel records reveal that the Veteran was disciplined on several occasions during his period of active duty.  Specifically, in 1972 the Veteran was reprimanded for an alleged assault and a verbal assault, that in 1973 he was demoted for possession of marijuana, and that he was reprimanded for multiple instances of being absent without leave and for disobeying a lawful order.  

A Commander's Report, Administrative Discharge Recommendation, indicates findings of apathy, defective attitude and inability to expend efforts constructively.  The commander recommended that the Veteran's past record did not warrant issuance of an Honorable Discharge Certificate.  

The Veteran was reduced to a lesser grade, was ordered to forfeit pay, was restricted to base, and was ordered to perform extra duties as punishment for a court martial.  

The private and VA treatment records, dated from 2004 to 2009, show symptoms of auditory hallucinations, loose associations/disorganized thinking, paranoid ideation/delusions, agitated behavior, poor sleep, poor appetite, withdrawn/isolative, suicidal ideation, depressed mood, psychotic features, anxiety, irritability, restlessness, panic attacks, low energy, anhedonia, poor concentration and memory, and insomnia.  

The Veteran received diagnoses of social phobias, major depression, schizoid personality, schizo-affective disorder, major depressive disorder with psychotic features, schizoid personality disorder, negative personality disorder, depression, panic disorder with agoraphobia, polysubstance dependence, alcohol and cocaine dependence in remission, and recurring alcohol and cocaine dependence.  

Moreover, the Social Security Administration (SSA) records reveal that the Veteran was in receipt of SSA benefits for anxiety related disorders and mood disorders that began on March 9, 2004.  Specifically, a June 2006 psychiatric review performed in conjunction with the medical portion of the grant of SSA benefits shows findings of schizophrenic, paranoid and other psychotic disorders, affective disorders, anxiety-related disorders, and substance addiction disorders.  

However, the private treatment records, VA treatment records, and SSA records associated with the claims file do not contain any opinion as to the etiology of the Veteran's claimed innocently acquired psychiatric disorder.  

On QTC examination in November 2005, the Veteran reported experiencing "severe things" in the military that caused him to struggle with social phobia and depression, but could not elaborate on what the "severe things" were.  He indicated that he must be heavily sedated with psychiatric medication in order to sleep or to function as he heard voices, felt that he was being watched, and stayed at home due to paranoia.  

The Veteran provided a history of depression with social phobia beginning 30 years ago, to include trouble sleeping, paranoia, and auditory hallucinations.  He noted that his symptoms occurred constantly and limited his ability to perform daily functions during remission/partial remission, as he claimed he had no real remission of symptoms.  He reported a history of military service, to include 2 years in the Air Force, during which time he received disciplinary infractions for not getting along with co-workers.  

The Veteran characterized the nature of his discharge as "Under Honorable Conditions" due to an Article 15 proceeding.  He provided a post-service employment history of working at the post office for 4 years when he quit due to fear of being watched and poor relationships with his supervisors and co-workers.  He also indicated that he worked as a construction worker for 25 years, but worked from job to job due to paranoia and had a poor relationship with his co-workers.  

The examiner observed, on mental status examination, that the Veteran was not a reliable historian, and indicated that the only medical records reviewed were the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, and VA treatment records, dated from 2004 to 2005.  The Veteran was diagnosed with depression with social phobia, psychotic disorder not otherwise specified, and alcohol dependence.  

The examiner opined that the symptoms of each mental disorder could not be delineated from each other and that the combination of the Veteran's substance abuse problems to his mental illness symptoms were difficult to separate.  

The examiner noted that the Veteran suffered from an alcohol abuse disability that might be related to the primary service-connected mental disorder of psychotic disorder not otherwise specified, and that the disability was exacerbated by his mental illness, but the examiner could not differentiate which came first, or if there was a causal relationship.  

The examiner indicated that the Veteran had symptoms that were strongly suggestive of a psychotic disorder such as schizophrenia, paranoid, subtype, and did not believe that depression, anxiety, or social phobia were accurate diagnoses given the presence of the substance abuse problem and psychotic symptoms.  

The examiner was unable to proffer a nexus opinion due to insufficient evidence and history from the Veteran.  The examiner concluded that the service relationship of the current diagnosis could not be determined because the examiner did not receive any documentation of the presence of symptoms of mental illness prior to the Veteran's treatment at VA starting in 2004 and that the Veteran was unable to provide any accurate history of psychiatric symptoms from the early 1970's.  

On addendum to the November 2005 QTC examination, also dated in November 2005, the QTC examiner, upon receipt of the Veteran's service treatment records indicating a single instance of treatment for a psychiatric disorder in service, opined that the Veteran's current mental health condition was less likely than not caused by or a result of psychiatric illness while in service because the Veteran's present symptoms were of substance abuse disorder and a psychotic illness with no record of those being present while in service.  

Thus, on this record, the preponderance of the evidence is against the claim for service connection for an innocently acquired psychiatric disorder, to include social phobia, major depressive disorder, panic disorder with agoraphobia, recurring cocaine and alcohol dependence, and anxiety, conversion reaction, and the claim must be denied.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Further, a psychiatric disorder was not reflected in the record until many years after the Veteran was discharged from service.  This is strong evidence against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

As for the Veteran's opinion on the etiology of his psychiatric disorders, provided in various statements received from the Veteran, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

However, the Board notes that where the determinative issue involves medical causation, competent evidence is required.  See Woehlaert v. Nicholson, 21 Vet. App. at 462; Routen v. Brown, 10 Vet. App. at 186.  

Here the Veteran lacks medical training, credentials, or other expertise and has submitted no treatise evidence or medical opinion to support a causal link between his current psychiatric disorders, and his active service.  

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in-service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Notably, at various places throughout the medical record, the Veteran has been repeatedly characterized as paranoid, delusional, psychotic and an unreliable historian.  

His contentions as to the etiology of his psychiatric disorders thus constitute no more than a mere conclusory generalized lay statement and are to be accorded no more than minimal probative value, especially as contrasted with the November 2005 QTC examination report.  

The Veteran may be able to cite specific symptoms (i.e., changes in mood), but he has not been shown to be competent to provide a diagnosis of such disorders as social phobia, major depressive disorder, panic disorder with agoraphobia, recurring cocaine and alcohol dependence, and anxiety, conversion reaction.  See Waters v. Shinseki, supra.  

Finally, there is no medical opinion or other competent medical evidence to support the Veteran's lay assertions about his claim.  

In reaching the above conclusion, the Board has considered the doctrine of reasonable doubt; however, since the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for an innocently acquired psychiatric disorder, to include social phobia, major depressive disorder, panic disorder with agoraphobia, recurring cocaine and alcohol dependence, and anxiety, conversion reaction, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


